Citation Nr: 1506180	
Decision Date: 02/10/15    Archive Date: 02/18/15

DOCKET NO.  11-22 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for migraine headaches, including as secondary to the Veteran's service-connected eye disability which is characterized as "macular cyst/hole left eye, presbyopia right eye, and posterior status cataract surgery with intraocular lens implant left eye," (bilateral eye disability). 


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

K. Quander Forde, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from February 1969 to January 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in July 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

In February 2014 and September 2014, the Board remanded the claim to obtain a medical opinion.  This was completed and the claim is once again before the Board.  

The Board has reviewed all pertinent evidence in the Veteran's claims file, which has been converted in its entirety to an electronic record as part of VA's paperless Veterans Benefits Management System (VBMS).


FINDING OF FACT

The weight of the evidence is in equipoise on the question of whether the Veteran's migraine headaches are related to his service-connected bilateral eye disability. 


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for migraine headaches have been met.  38 U.S.C.A. §§ 1110, 1154(a), 5107 (West 2014); 38 C.F.R §§ 3.102, 3.303, 3.304, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303, 3.304.  Establishing service connection on a direct basis requires evidence demonstrating: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the claimed in-service disease or injury.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).

In addition to the elements of direct service connection, service connection may also be granted on a secondary basis for a disability if it is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of his symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau; Layno.

The evidence of record reflects a current diagnosis of migraine headaches.  See May 2010 VA Examination Report.  The Veteran is also service-connected for a bilateral eye disability.  He contends that his service-connected bilateral eye disability is the cause of his migraine headaches.  As the Veteran has not suggested, and the record does not indicate that his current migraine disorder began during service, the Board addresses only the secondary service connection argument herein.

An October 2009 VA neurology consultation record noted that the Veteran's headaches are not caused by his poor vision or optic neuropathy, but eyestrain secondary to poor vision and optic neuropathy can definitely act as a trigger for migraine headaches.  In connection with his claim, a VA examination was conducted in May 2010.  The examiner stated that traumatic cataracts are not a medically recognized cause of migraine headache.  The examiner further reasoned, given the Veteran's recent onset of migraines, this could be related to his ischemic optic neuropathy and his night perception acuity in the left eye.  In a May 2014 addendum opinion, the examiner agreed with the October 2009 neurologist, stating that the Veteran's vision complaints do not cause migraines but they may exacerbate migraine symptoms.  

The Board notes, that both the October 2009 neurologist and the May 2010 VA examiner indicated that the Veteran's vision complaints can trigger or exacerbate migraine symptomatology.  While neither physician quantified the degree of aggravation of the migraine headaches due to the bilateral eye disability, the actual degree of worsening is a downstream issue to the question of service connection, and there is no requirement that a disability be compensable before service connection can be awarded.

In sum, the Board finds the medical evidence is at least in equipoise in asserting an etiological relationship between the Veteran's migraine headaches and his service-connected bilateral eye disability.  See 38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Accordingly, the Board finds that secondary service connection for the Veteran's migraine headache disability based on aggravation by a service-connected disability is warranted. 





ORDER

Service connection for migraine headaches, as secondary to a bilateral eye disability, is granted.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


